1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     TRANSPARENTBUSINESS, INC. et al.,                  Case No. 3:20-cv-00582-MMD-WGC

7                                    Plaintiffs,                      ORDER
             v.
8
      INFOBAE, et al.,
9
                                   Defendants.
10

11   I.     SUMMARY

12          This is a defamation case involving comments published on an Argentinian news

13   website about an American company. Plaintiffs TransparentBusiness, Inc., Maria Silvina

14   Moschini, and Alexander Konanykhin allege state law tort claims against Defendants

15   Infobae and Santiago Siri.1 (ECF No. 1.) Before the Court is Defendant Siri’s motion to

16   dismiss for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2). 2

17   (ECF No. 12 (“Motion”).) Because the Court finds it does not have personal jurisdiction

18   over Siri, the Court will grant the Motion.

19   II.    BACKGROUND

20          The following allegations are adapted from the Amended Complaint (ECF No. 4)

21   unless otherwise indicated.

22          Plaintiff TransparentBusiness is incorporated in Delaware and has its principal

23   place of business in Nevada. (Id. at 3.) Plaintiff Alexander Konanykhin is an individual

24   domiciled in Nevada. (Id. at 4.) Plaintiff Silvina Moschini did not name her state of

25
            1Infobaewas dismissed from this action pursuant to Federal Rule of Civil
26
     Procedure 41(a)(1)(A)(i). (ECF No. 26.) Siri is the only remaining defendant in this action.
27
            2The  Court considered Plaintiffs’ response (ECF No. 14) and Defendant’s reply
28   (ECF No. 16). Defendant also filed a motion to for leave to file a corrected image of his
     motion to dismiss (ECF No. 15) because he failed to upload a signed copy. The Court will
     grant the motion for leave to file.
1    domicile. (Id.) Defendant Santiago Siri is an Argentinian citizen who resides in San

2    Francisco, New York, and Madrid, Spain. (Id. at 4.)

3            On October 7, 2020, Infobae published an article in Spanish titled “Controversy

4    among entrepreneurs over the new Argentine tech unicorn: ‘it’s a pyramid scam, they

5    should go to jail.’” (Id. at 2.) Defendant Siri’s remarks regarding Plaintiffs

6    TransparentBusiness, Konanykhin and Moschini were quoted in the article: “It’s a pyramid

7    scam, they are stealing money from people. They should go to jail.” (Id.) Siri further

8    remarked that Plaintiffs Konanykhin and Moschini “are scammers by soliciting

9    unsuspecting investors on Facebook.” (Id.)

10           On October 9, 2020, Plaintiffs sent Infobae a demand letter to correct the article.

11   (Id. at 6.) The article remains on Infobae’s website without the corrections Plaintiffs

12   demanded. (Id.)

13           At the time the article was published, TransparentBusiness was conducting its third

14   round of private equity fundraising and planned to raise $330 million privately by the end

15   of 2021. (Id. at 3.) It had raised $20 million prior to Siri’s remarks that Infobae published.

16   (Id.)

17           Plaintiffs’ Complaint allege four tort claims: defamation, business disparagement,

18   intentional interference with prospective economic advantage, and negligence. (ECF No.

19   4.) Defendant Siri moved to dismiss for lack of personal jurisdiction. (ECF No. 12.)

20   III.    LEGAL STANDARD

21           In opposing a defendant’s motion to dismiss for lack of personal jurisdiction, a

22   plaintiff bears the burden of establishing that jurisdiction is proper. Boschetto v. Hansin,

23   539 F.3d 1011, 1015 (9th Cir. 2008). Where, as here, the defendant’s motion is based on

24   written materials rather than an evidentiary hearing, “the plaintiff need only make a prima

25   facie showing of jurisdictional facts to withstand the motion to dismiss.” Brayton Purcell

26   LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010) (internal quotation

27   marks omitted). The plaintiff cannot “simply rest on the bare allegations of its complaint,”

28   but uncontroverted allegations in the complaint must be taken as true. Schwarzenegger

                                                   2
1    v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (quoting Amba Mktg. Sys.,

2    Inc. v. Jobar Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977)). The court “may not assume the

3    truth of allegations in a pleading which are contradicted by affidavit,” Data Disc, Inc. v.

4    Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977), but it may resolve factual

5    disputes in the plaintiff’s favor, Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir.

6    2006).

7    IV.      DISCUSSION

8             A two-part analysis governs whether a court retains personal jurisdiction over a

9    nonresident defendant. “First, the exercise of jurisdiction must satisfy the requirements of

10   the applicable state long-arm statute.” Chan v. Soc’y Expeditions, 39 F.3d 1398, 1404

11   (9th Cir. 1994). Since “Nevada’s long-arm statute, NRS § 14.065 reaches the limits of

12   due process set by the United States Constitution,” the Court moves on to the second

13   part of the analysis. See Baker v. Eighth Judicial Dist. Ct. ex rel. Cty. of Clark, 999 P.2d

14   1020, 1023 (Nev. 2000). “Second, the exercise of jurisdiction must comport with federal

15   due process.” Chan, 39 F.3d at 1404-05. “Due process requires that nonresident

16   defendants have certain minimum contacts with the forum state so that the exercise of

17   jurisdiction does not offend traditional notions of fair play and substantial justice.” Id.

18   (citing Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945)). Courts analyze this

19   constitutional question with reference to two forms of jurisdiction: general and specific

20   jurisdiction.

21            Plaintiffs do not contest that the Court lacks general personal jurisdiction over

22   Defendant, but argue instead that the Court may exercise specific jurisdiction over him.

23   (ECF No. 4.) In examining whether specific jurisdiction exists, the minimum contacts

24   inquiry is “defendant focused”—the relationship to be examined is that between the

25   defendant and the forum state, and that relationship must arise out of the defendant’s

26   own contacts “with the forum state itself, not . . . with persons who reside there.” Walden

27   v. Fiore, 571 U.S. 277, 284-85 (2014). Specifically, a court may exercise specific

28   jurisdiction over a defendant only where “the defendant’s suit-related conduct” created a

                                                  3
1    substantial connection with the forum [s]tate.” Williams v. Yamaha Motor Co. Ltd., 851

2    F.3d 1015, 1022-23 (9th Cir. 2017) (quoting Walden, 571 U.S. at 284-85).

3            Incorporating these overarching considerations, the Ninth Circuit provides a three-

4    prong test for analyzing an assertion of specific personal jurisdiction. First, “[t]he non-

5    resident defendant must purposefully direct his activities or consummate some

6    transaction with the forum or resident thereof; or perform some act by which he

7    purposefully avails himself of the privilege of conducting activities in the forum, thereby

8    invoking the benefits and protections of its laws.” CollegeSource, Inc. v. AcademyOne,

9    Inc., 653 F.3d 1066, 1076 (9th Cir. 2011) (quoting Schwarzenegger v. Fred Martin Motor

10   Co., 374 F.3d 797, 802 (9th Cir. 2004)). Second, “the claim must be one which arises out

11   of or relates to the defendant’s forum-related activities.” Id. In the Ninth Circuit,

12   “purposeful availment” and “purposeful direction” call for distinct analyses. See id. For

13   suits sounding in tort, the court considers whether there is purposeful direction. See

14   Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th

15   Cir. 2006). Third, if the plaintiff satisfies its burden of establishing the first two-prongs, the

16   burden shifts to the defendant to “set forth a ‘compelling case’ that the exercise of

17   jurisdiction would not be reasonable.” CollegeSource, Inc., 653 F.3d at 1076 (citing

18   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)).

19           Because Plaintiffs have not sufficiently established that Defendant has minimum

20   contacts with Nevada, nor that their claims arise out of or relate to Defendant’s contacts

21   with the state, the Court finds it may not exercise personal jurisdiction over Defendant

22   Siri.

23           A.     Purposeful Direction

24           Plaintiffs contend that Defendant has purposefully directed his activities in Nevada

25   because he “issued public statements over the internet and published those statements

26   into the Nevada forum discussing Nevada residents, availed themselves of the Nevada

27   marketplace and Nevada readerships, and harmed Plaintiffs in the State of Nevada.”

28   (ECF No. 4 at 4; ECF No. 14 at 4.) Defendant counters that he “had virtually no contacts

                                                     4
1    with Nevada, and none related to the alleged defamatory acts underlying this action.”

2    (ECF No. 12 at 2.) Defendant states that he “had no knowledge of Plaintiffs’ location(s),

3    business activities, or their actual or prospective business relationships” until he saw

4    articles about TransparentBusiness as an “Argentinian ‘unicorn’ company.” (Id. at 3.) He

5    further states that he made the allegedly defamatory statements to Argentinian news

6    outlet Infobae while he was in Madrid, Spain. (Id.)

7           As noted, the first prong for establishing specific jurisdiction here concerns whether

8    Defendant’s actions outside the forum state were purposefully directed at the forum state.

9    Burger King, 471 U.S. at 476. Courts consider whether the defendant (1) committed an

10   intentional act, (2) expressly aimed at the forum state, and (3) causing harm that the

11   defendant know is likely to be suffered in the forum state. See Dole Food Co. v. Watts,

12   303 F.3d 1104, 1111 (9th Cir. 2002) (citing Calder v. Jones, 465 U.S. 783, 804 (1984)).

13   The Ninth Circuit requires “something more” than a passive website that has the

14   foreseeable effect of reaching the forum state for purposeful direction to be established

15   through internet-based activities. See Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 419

16   (9th Cir. 1997).

17          First, the Court agrees with Defendant that Plaintiffs have not established

18   purposeful direction with Nevada but have instead only established activities that affect

19   Plaintiffs as Nevada citizens. Although Plaintiffs argue that Defendant either knew or

20   should have known of Plaintiffs’ citizenship in Nevada when he made the defamatory

21   statements, this is not the inquiry Walden demands. See 571 U.S. at 284-85. Rather,

22   Defendant’s awareness that Plaintiffs were Nevada citizens or that they would suffer harm

23   in Nevada is what Walden would find to be Defendant’s contacts with Plaintiffs and not

24   with the forum state itself. See 571 U.S. at 286.

25          Second, Plaintiffs have not offered, nor does the Court otherwise find that

26   Defendant Siri has done “something more” than make comments that were published by

27   Infobae on its passive website to purposefully direct his activities towards Nevada.

28   Plaintiffs only cite to Abiomed, Inc. v. Turnball as the “something more” to show Siri

                                                  5
1    targeted Nevada citizens with his defamatory remarks. 379 F. Supp. 2d 90, 92, 95 (D.

2    Mass. 2005). But in Abiomed, the district court found that “Defendant’s occasional

3    business travel to Massachusetts, supervision of Massachusetts employees, frequent

4    telephonic contact with state residents, and alleged use of Massachusetts sources to

5    learn confidential information about Plaintiff were all “contacts which relate to the claim.”

6    Id. at 94. Although the message board website could be visited by anyone in the world,

7    the defendant collected information from Massachusetts sources, was aware

8    Massachusetts residents were reading his content, and in some instances, directly

9    messaged Massachusetts individuals to direct them to the content. Id. at 94-95.

10          But here, there is no evidence that either Siri or Infobae contacted any Nevadans

11   or were in any way aware that Nevada residents would read its article. Infobae publishes

12   articles in Spanish, and its website contains dedicated sections to Latin American

13   countries like Colombia, Venezuela, Argentina, and Mexico. Although there is an

14   “Americas” section, there is nothing directing website visitors toward particular regions in

15   the United States, much less toward Nevada. Infobae did not target Nevada through the

16   passive content they post on their website, and nothing from Defendant Siri’s quotes

17   referenced or targeted Nevada either. The Court cannot find that Defendant Siri’s

18   comments on Infobae’s website were expressly aimed or purposefully directed at Nevada.

19   Accordingly, the facts in Abiomed are not analogous to this situation here and only further

20   demonstrates the lack of “something more” required for the Court to exercise personal

21   jurisdiction over Defendant.

22          B.     Whether Plaintiffs’ Claims Arose Out of Forum-Related Activities

23          Even assuming that Plaintiffs established purposeful direction, Plaintiffs’ claims

24   must also “arise out of or relate to the defendant’s contacts” with the forum state for the

25   Court to properly exercise personal jurisdiction over an out-of-state defendant. Ford Motor

26   Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017,1035 (2021) (quoting Bristol-Myers

27   Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct. 1773, 1780 (2017)). Claims “arise

28   out of” a defendant’s contacts with the forum state when there is a causal connection

                                                  6
1    between the contacts and the claims. See id. at 1026. Claims can also “relate to”

2    defendant’s contacts, even if they do not “arise out of” those contacts. See id. at 1026-

3    28. The Supreme Court has not articulated a “relate to” test, but in Ford, it clarified that if

4    a company attempts to directly serve the forum state’s market for its product and the

5    product causes injury in that forum state, the claims “relate to” defendant’s activities. Id.

6    at 1032. However, the Supreme Court also stated in Ford that its holding, which involved

7    physical purchases of cars, did not extend to the “doctrinal questions” associated with

8    personal jurisdiction in the online context. Id. at 1028 n.4 (“And we do not here consider

9    internet transactions, which may raise doctrinal questions of their own”).

10          Although Plaintiffs’ claims are based on internet transactions, applying Ford here

11   still leads the Court to conclude that Plaintiffs’ claims against Defendant do not arise out

12   of or relate to Defendant’s contacts with Nevada. See id. Defendant’s three previous

13   travels to Nevada as a tourist prior to 2015 do not constitute a causal connection to

14   Plaintiffs’ claims. (ECF No. 12 at 3.) Moreover, there is no causal connection between his

15   contacts with Nevada and the claims because Defendant made the allegedly defamatory

16   statements to Infobae while he was residing in Madrid, Spain. (Id.) Ultimately, Plaintiffs’

17   injuries could have been experienced anywhere because Infobae is a passive website

18   accessible worldwide and not just in Nevada.

19          In sum, the Court finds that the first two prongs for the exercise of specific

20   jurisdiction is not met here. The Court thus need not consider whether exercising

21   jurisdiction over Defendant would be reasonable. Accordingly, the Court will grant

22   Defendant’s motion to dismiss for lack of personal jurisdiction.

23   V.     CONCLUSION

24          The Court notes that the parties made several arguments and cited to several

25   cases not discussed above. The Court has reviewed these arguments and cases and

26   determines that they do not warrant discussion as they do not affect the outcome of the

27   motions before the Court.

28   ///

                                                   7
1          It is therefore ordered that Defendant’s motion for leave to file (ECF No. 15) is

2    granted.

3          It is further ordered that Defendant’s motion to dismiss (ECF No. 12) is granted.

4          The Clerk of Court is directed to close this case.

5          DATED THIS 29th Day of June 2021.

6

7

8                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 8
